

EXHIBIT 10.66


AMERICAN ECOLOGY CORPORATION


FORM OF NON-STATUTORY STOCK OPTION AGREEMENT
       
Effective __________________, 2008 (the “Effective Date”), American Ecology
Corporation, a Delaware corporation (the “Company”) hereby grants to * (the
“Optionee”), a non-statutory stock option to purchase from the Company, at a
price of * per share, * shares of the Company’s authorized and unissued common
stock, $0.01 par value per share (the “Common Stock”) subject, however, to the
following terms and conditions.


1.  Stock Option Plan.  This Stock Option Agreement (the “Agreement”) and the
stock option granted herein are made and accepted pursuant to and in accordance
with the Company’s 2008 Stock Option Incentive Plan (the “Plan”).  The terms and
provisions of the Plan, and any amendments thereto, are incorporated herein by
reference.  Unless specifically set forth herein, in the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan will prevail.  Unless otherwise stated, all capitalized
terms used herein shall have the meanings set forth in the Plan.


2.  Term and Vesting.  The stock option granted herein shall vest and become
exercisable in full on the day prior to the date of the regular Annual Meeting
of Stockholders following the Effective Date (the “Vesting Date”), provided the
Optionee has attended at least 75% of the regularly scheduled meetings of the
Board of Directors, in person or by phone, between the Effective Date and the
Vesting Date.  If the Optionee does not attend at least 75% of the regularly
scheduled meetings of the Board of Directors between the Effective Date and the
Vesting Date, this stock option shall be forfeited without having vested.
Notwithstanding anything to the contrary in the Plan, the vested stock option
may be exercised in whole or in part beginning on the Vesting Date and
continuing until and including the day prior to the tenth anniversary of the
Effective Date, notwithstanding the fact that Optionee’s service with the
Company has terminated.


3.  Limitation Upon Transfer.  The stock option granted herein (a) shall be
nonassignable and nontransferable by the Optionee, either voluntarily or by
operation of law, except by will or by the laws of descent and distribution of
the state or country of the Optionee’s domicile at the time of death, (b) during
the Optionee’s lifetime, shall be exercisable only by the Optionee, and (c)
shall, under no circumstances, be transferable in exchange for consideration.


4.  Method of Exercise.  The stock option granted herein may be exercised in
whole or in part by tendering to the Company written notice of exercise
accompanied by the aggregate purchase price for the shares with respect to which
this stock option is being exercised.  The purchase price of shares of Common
Stock of the Company acquired upon the exercise of this stock option shall be
paid by the Optionee by the delivery of cash or check payable to the order of
the Company, or with the consent of the Board of Directors, in whole or in part,
Common Stock of the Company valued at fair market value. With the consent of the
Board of Directors, the Optionee may request the Company to apply automatically
the shares to be received upon the exercise of a portion of the stock option
(even though stock certificates have not yet been issued) to satisfy the
purchase price for additional portions of the stock option subject to future
exercise.


5.  Registration of Stock.  Notwithstanding any of the provisions of this
Agreement, the stock option granted herein will not be exercisable, in whole or
in part, unless (a) all shares issuable on the exercise thereof have been
registered under the Securities Act of 1933, as amended (the “1933 Act”), or (b)
the Company shall have received an opinion of its counsel that registration
under the 1933 Act and all other applicable securities laws is not required in
connection with such issuance.  The Optionee further agrees that all shares
acquired under the exercise of the stock option granted hereunder will not be
sold or transferred unless such shares have been registered for resale under the
1933 Act or unless the Company shall receive an opinion of counsel satisfactory
to it that such shares may be resold without registration under the 1933 Act.


6.  Successors of Company and Optionee.  This Agreement shall inure to the
benefit of and be binding upon the Company and the Optionee and their respective
heirs, legal representatives, successors and assigns, subject to the
restrictions on assignability and transferability set forth herein.
 
 
27

--------------------------------------------------------------------------------


 
7.  Adjustments.  The number of shares of Common Stock and prices per share
contained herein shall be proportionately adjusted from time to time as and when
provided in the Plan.


8.  Taxes.  Optionee shall be responsible to make appropriate provisions for all
taxes required to be paid in connection with the stock option granted herein and
the exercise thereof.


IN WITNESS WHEREOF, this Agreement has been executed this * day of *, 2008.


                                                                                                                                                          AMERICAN
ECOLOGY CORPORATION


     
                                                                            ____________________________________
                                                                             
By:  Jeffery R. Feeler
                                                                             
Its:   Vice President & Chief Financial Officer




       OPTIONEE




                                                                            ____________________________________
Name:                                *
Address:                                *
*
SS#:                                *


28


--------------------------------------------------------------------------------